DETAILED ACTION
Claims 1-20 are presented for examination.
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/EP2018/084277, filed December 11, 2018, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP17206813.2, filed December 12, 2017. Receipt is acknowledged of a certified copy of EP17206813.2 in the instant application on June 4, 2020, as required by 37 C.F.R. §1.55.

Requirement for Restriction/Election
	Applicant’s election with traverse of the invention of Group II (claims 9-11), now directed to a method of preventing and/or treating chemotherapy-induced iatrogenic pain comprising administering a therapeutically effective amount of a C5aR inhibitor that is a (R)-4-(heteroaryl)phenylethyl compound of formula (II), and the election of N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine as the single disclosed species of (R)-4-(heteroaryl)phenylethyl compound of formula (II), which has the chemical structure 
    PNG
    media_image1.png
    93
    229
    media_image1.png
    Greyscale
and corresponds to Applicant’s formula (II) in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole, to which examination on the merits will be confined, as stated in the reply filed December 16, 2021, is acknowledged by the Examiner.
	In the reply filed December 16, 2021, Applicant alleges that he “does not know the CAS number of the compound, or even if one exists” and fails to fulfill the requirement to provide the CAS Registry number for the elected species of compound, as required at p.5 of the September 16, 2021 Requirement for Restriction/Election. Nevertheless, the reply will be entered and considered on the merits.
	Applicant traverses the requirement for restriction/election on the grounds that “the claims require at least the same technical features (both in claims 4-8 and 9-11) relative to a C5aR inhibitor”, urging that 
	Applicant’s traversal has been fully and carefully considered, but is not found persuasive.
	Applicant fails to consider the reasons provided in support of the requirement for restriction/election. Here, the proposed technical feature of claim 1 is a C5aR inhibitor, which represents the technical feature that may, a priori, unify the subject matter of the instant application. Applicant should note that claim 1 places no limitation on the type of C5aR inhibitor, but defines only a generic class of such inhibitors that are circumscribed by the claim. However, as previously set forth, this common concept of a C5aR inhibitor is anticipated by the prior art, as evidenced by previously cited Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS), which teaches the C5aR antagonist W-540111. As such, the required technical relationship between the subject matter of the instant application is lacking, as the requirement for unity based on this technical feature is not fulfilled. 
	To the extent that Applicant takes issue with Xu et al. on the grounds that it fails to provide teachings relevant to the use of such C5aR antagonist W-54011 for the treatment of chemotherapy-induced iatrogenic pain, this position cannot be accepted. Xu et al. teaches that the C5aR antagonist W-54011 was effective to attenuate paclitaxel-induced mechanical allodynia in wild-type (WT) rats when administered intrathecally. Such teachings constitute clear and explicit evidence of the beneficial effects 
	If it is Applicant’s position that Xu et al. is not relevant to the special technical features of the instant claims because it fails to demonstrate a C5aR inhibitor that is a (R)-arylalkylamino compound of formula (I) of Group I, or a C5aR inhibitor that is a (R)-4-(heteroaryl)phenylethyl compound of formula (II) of Group II, such position would be unavailing, as the only special technical feature shared by all of the claims as presented is a generic C5aR inhibitor – a feature that is already anticipated by Xu et al. and, thus, cannot unify the subject matter of the instant application. 
	As previously set forth, the only possible contribution over the prior art relates either to Group I (claims 4-8), directed to (R)-arylalkylamino derivative compounds of formula (I), or Group II (claims 9-11), directed to (R)-4-(heteroaryl)phenylethyl compounds of formula (II). 
However, the inventions of Groups I-II lack unity of invention because there is no unifying special technical feature shared among the groups. The invention of Group I requires administration of compounds of formula (I) for the stated therapeutic objective, which does not share any technical features with the structurally distinct compounds of formula (II) required by Group II. As such, the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature. Accordingly, unity of invention is lacking a posteriori between Groups I-II since the only shared technical feature between the groups as defined in claim 1 – a C5aR inhibitor – is already taught by the prior art. 
	To the extent that Applicant objects to the requirement to elect a single disclosed species of compound of formula (II) for examination on the merits, Applicant should again note that such species of formula (II) were shown to lack the same or corresponding special technical feature because the (R)-4-(heteroaryl)phenylethyl compounds of Applicant’s formula (II) were already known in the art (see 
	Therefore, for the reasons above and those made of record at p.2-8 of the Office Action dated September 16, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 4-8, as well as newly added claims 15-16, are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1-3, 9-14 and 17-20 (claims 1-3, 12-14 and 19-20 being linking claims), and such claims are herein acted on the merits. 

Priority
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/EP2018/084277, filed December 11, 2018, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP17206813.2, filed December 12, 2017. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed European Patent Application No. EP17206813.2, filed December 12, 2017, appears to provide adequate support and/or enablement in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph for instant claims 1-3, 9-14 and 17-20, which are presently under examination and the subject of the instant Office Action. 
Accordingly, the effective filing date of instant claims 1-3, 9-14 and 17-20 is December 12, 2017, the filing date of European Patent Application No. EP17206813.2. 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.
Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed June 4, 2020 (two pages), July 2, 2020 (three pages), and September 24, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08A (seven pages total), the Examiner has considered the cited references. 

Objections to the Claims
	Claim 2 is objected to for reciting “allodynia associated to chemotherapy-induced iatrogenic pain”, which is grammatically awkward. Appropriate correction is required. 
Claim 9 is objected to for failing to recite a semi-colon following the phrase “X is a heteroatom selected from – S, O and N” to clearly separate the phrase from the definition for Y. Appropriate correction is required. 
	Claim 9 is objected to for failing to recite the conjunction “and” between the final two members of the list for Y substitutions in accordance with proper Markush construction. MPEP §2173.05(h)(I). Appropriate correction is required. 
	Claims 12-13 and 19-20 are objected to for misspelling the term “chemotherapeutic” as “chemoterapeutic”. Appropriate correction is required. 
	Claim 14 is objected to for failing to define the acronym “CIIP” as its first occurrence in the claims. Appropriate correction is required.
	Claim 14 is objected to for failing to conclude with a period. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	In claim 1, the phrase “a subject in need thereof” renders the claim indefinite because the “need” of the recited subject is not clearly defined. For example, it is unclear if the subject is in need of (i) prevention and/or treatment of chemotherapy-induced iatrogenic pain, or (ii) the recited administration step of a C5aR inhibitor for any therapeutic purpose. Similar ambiguity exists also in claim 14, which recites substantially similar claim language. Clarification is required. 
	In claim 2, Applicant recites “[t]he method according to claim 1, wherein the method prevents and/or treats allodynia associated to chemotherapy-induced iatrogenic pain”. It is unclear, however, if claim 2 further limits claim 1, as it fails to introduce any explicit limitations on the recited active step (or any further structural limitations to the administered inhibitor) that would account for this additional effect. Either claim 2 refers to a property inherent to the administration step of the method of claim 1 (in which case it would fail to further limit the scope of claim 1), or it seeks to limit the administration step of claim 1 only to those specific embodiments that actually function to yield this effect (in which case the claim is additionally indefinite for failing to clearly or precisely set forth the objective scope of embodiments that yield the recited property in the manner claimed). Clarification is required. 
	In claim 3,the phrase “wherein said C5aR inhibitor is selected from (R)-arylalkylamino derivatives, (R)-4-(heteroaryl)phenylethyl compounds and their pharmaceutically acceptable salts” renders the claim indefinite because the phrase “said C5aR inhibitor” implies a single inhibitor type from the recited list, but the list of options is not expressly recited in the alternative (Applicant uses the conjunction “and” between the final two members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if Applicant requires a single C5aR inhibitor from the list, or all of the inhibitors from the recited list. If Applicant intends to claim the recited options as alternatives of a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not “selected from A, B, and C” as presently recited). MPEP §2173.05(h)(I). Similar 
	In claim 3, the limitation “their pharmaceutically acceptable salts” renders the claim indefinite because it is unclear if the term “their” refers only to the directly preceding term (i.e., (R)-4-(heteroaryl)phenylethyl compounds) or any one of the preceding terms (i.e., (R)-arylalkylamino derivatives, or (R)-4-(heteroaryl)phenylethyl compounds). Also, the recitation of the term “salts” in plural form fails to clearly set forth whether the claimed limitation is met by a single pharmaceutically acceptable salt, or requires more than one pharmaceutically acceptable salt. Clarification is required. 
	In claim 9, the phrase “Y is H or a residue” selected from any one of the recited groups renders the claim indefinite because the intended meaning of the term “residue” is not clearly set forth in the claims (or in the underlying specification). Applicant fails to convey whether the term “residue” is intended to simply convey that Y is any one of the recited moieties, or whether it is intended to mean some portion or part thereof (in which case the claim is additionally indefinite for failing to clearly set forth what elements of the recited groups may, in fact, satisfy the claim as presented). Similar ambiguity exists also in claim 10, which recites substantially similar claim language. Clarification is required. 
	In claim 9, Applicant recites that “Z is an heteroaryl ring selected from the group consisting of: unsubstituted tetrazole and triazole, pyrazole, oxazole, thiazole, isoxazole, isothiazole, thiadiazole and oxadiazole substituted by one hydroxy group”, which renders the claim indefinite because it is unclear whether “pyrazole, oxazole, thiazole, isoxazole, isothiazole, thiadiazole and oxadiazole substituted by one hydroxy group” are included or excluded from the recited Markush group. Proper Markush construction requires the language “selected from the group consisting of A, B, and C”. MPEP §2173.05(h)(I). Applicant’s recitation of the conjunction “and” between the limitations “unsubstituted tetrazole” and “triazole”, and again between “thiadiazole” and “oxadiazole” fails to clearly set forth which embodiment is the final member of the group. Additionally, it is also unclear if the phrase “substituted by one hydroxy group” modifies only the directly preceding oxadiazole group, or any one of the preceding terms (wherein such interpretation would be additionally unclear for failing to clearly set forth whether any preceding term is subject to this phrase, or only those outside of the first recited Markush group of “unsubstituted 
	In claim 11, the phrase “wherein the C5aR inhibitor is selected from” the recited list renders the claim indefinite because the phrase “the C5aR inhibitor” implies a single inhibitor from the recited list, but the list of options is not expressly in the alternative (Applicant uses the conjunction “and” between the final two members of the list, not “or” to clearly recite the options in the alternative). It is, thus, unclear if Applicant requires (i) a single C5aR inhibitor from the list, (ii) all of the inhibitors from the recited list, or (iii) (a) any one of the recited compounds in the list through 4-[(1R)-1-(4-{[4-(trifluoromethyl)-1,3-thiazol-2-yl]amino}phenyl)ethyl]-1,2,5-thiadiazol-3-ol, or (b) the combination of 5-[(1R)-1-(4-{[4-trifluoromethyl)-1,3-thiazol-2-yl]amino}phenyl)ethyl]-1H 1,2,4-triazol-1-ol and pharmaceutically acceptable salts thereof. If Applicant intends to claim the recited options as alternative of a Markush group, then Applicant is reminded that proper Markush construction requires the language “selected from the group consisting of A, B, and C” (not “selected from A, B, and C” as presently recited). MPEP §2173.05(h)(I). Also, it is unclear whether the phrase “pharmaceutically acceptable salts thereof” applies only to the directly preceding C5aR inhibitor, or any one of the preceding inhibitors, and whether one salt or more than one salt is required to satisfy the claim. Clarification is required. 
	In claim 14, it is unclear what limiting effect the phrase “according to claim 1” has in defining the C5aR inhibitor of the method because claim 1 recites only a “C5aR inhibitor” generically. As a result, it is unclear if claim 14 circumscribes any C5aR inhibitor, or a specific subset of C5aR inhibitors (in which case the claim is additionally indefinite for failing to clearly identify the subset thereof intended to be claimed). Clarification is required. 
	In claim 17, Applicant recites that “Z is an heteroaryl ring selected from the group consisting of: unsubstituted tetrazole and triazole, pyrazole, oxazole, thiazole, isoxazole, isothiazole, thiadiazole and oxadiazole substituted by one hydroxy group and further substituted by one or more” of the recited groups, which renders the claim indefinite because it is unclear whether “pyrazole, oxazole, thiazole, isoxazole, isothiazole, thiadiazole and oxadiazole substituted by one hydroxy group and further substituted by one or more” of the recited groups are included or excluded from the recited Markush 
	In claim 18, Applicant recites that “Y is H or a residue selected from the group consisting of” halogen, linear or branched C1-C4 alkyl and halo-C1-C3 alkyl”, but then goes on to further state “selected from the group consisting of trifluoromethyl, chlorine, methyl and tert-butyl”, which renders the claim indefinite because it is unclear whether the broader or narrower statement of substitutions is intended to limit the claim. Similar ambiguity exists also in Applicant’s definition for Z recited in claim 18, which recites both broad and narrower statements of possible substitutions thereof. Clarification is required. 
	As claims 19-20 do not remedy these points of ambiguity in the claims, they must also be rejected on the same grounds.
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

2.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed in the §112(b) (pre-AIA  second paragraph) rejections above, claim 2 does not clearly further limit claim 1. This rejection applies to the interpretation of claim 2 in which it merely identifies inherent properties of the method of claim 1. Clarification is required.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 12-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS).
Xu et al. teaches that chemotherapy-induced peripheral neuropathy (CIPN), particularly that caused by paclitaxel, is a debilitating and painful side effect of cancer chemotherapy (abstract). Xu et al. teaches an experimental study of WT rats administered paclitaxel, which induced CIPN, and then 
Therefore, claims 1-2, 12-13 and 19-20 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

4.	Claims 1-3, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriconi et al. (WO 2009/050258 A1; 2009, cited by Applicant on the 06/04/20 IDS).
Moriconi et al. teaches compounds that function as inhibitors of C5a complement fraction and the chemotactic activation induced therefrom, which have the chemical structure of formula (I)
    PNG
    media_image2.png
    93
    188
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, in which X is a heteroatom selected from S, O or N; Y is H or a residue selected from, e.g., linear or branched C1-C4 alkyl, halo-C1-C3-alkyl, etc.; and Z is a heteroaryl ring selected from, e.g., unsubstituted tetrazole (p.3, l.25-26; p.4, l.3-26). Moriconi et al. teaches that the most preferred compound of formula (I) is N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine (p.5, l.17-18; Ex.2, p.12, l.25-p.13, l.29). Moriconi et al. teaches that the compounds may be formulated into a pharmaceutical composition with a pharmaceutically acceptable excipient and/or diluent for therapeutic use (p.7, l.16-24). Moriconi et al. teaches that the C5a inhibitory function of the disclosed compounds makes them particularly useful in the treatment of diseases that involve the activation and infiltration of neutrophils, e.g., psoriasis, ulcerative colitis, etc., and further teaches that the compounds are effectively administered at a daily dose of from 1-1500 mg, optionally divided in multiple administrations (p.6, l.30-p.7, l.15; p.7, l.25-8). Moriconi et al. provides experimental evidence demonstrating the C5a inhibitory effects of N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine on chemotaxis of polymorphonucleate leukocytes and monocytes induced by C5a and C5a-desArg complement fractions (Ex.3, l.25, l.21-p.26, l.31; Table 1, p.28-29).

In claims 12-13 and 19-20, Applicant defines the origin of the chemotherapy-induced iatrogenic pain as that which results from, e.g., taxanes, such as paclitaxel.
In claim 2, Applicant further defines an effect of the method of claim 1 to “prevent[s] and/or treat[s] allodynia associated to chemotherapy-induced iatrogenic pain”.
In claim 3, Applicant further limits the C5aR inhibitor to a (R)-4-(heteroaryl)phenylethyl compound.
In claims 9-10 and 17-18, Applicant defines the (R)-4-(heteroaryl)phenylethyl compounds of formula (II) as the C5aR inhibitor.
In claim 11, Applicant further defines the (R)-4-(heteroaryl)phenylethyl C5aR inhibitor as N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine.
Moriconi et al. teaches the administration of Applicant’s instantly claimed and elected (R)-4-(heteroaryl)phenylethyl C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine to a subject in need of prevention of chemotherapy-induced iatrogenic pain because (i) any subject is in need of prevention of chemotherapy-induced iatrogenic pain (including those subjects of Moriconi), and (ii) the instant claims do not actually require the subject to be receiving a chemotherapy that would induce such iatrogenic pain. As such, the performance of this same active step in Moriconi et al. as that of the instant claims must necessarily yield the same functional results (in this case, the prevention of chemotherapy-induced iatrogenic pain, particularly that induced by the specific chemotherapeutics provided for in instant claims 12-13 and 19-20, and more specifically, prevention of allodynia associated with chemotherapy-induced iatrogenic pain, as recited in instant claim 2). This is because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.
MPEP §2112 states that, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, as long as the function and/or property is expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment ... is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
Note, further that Moriconi et al. clearly teaches the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine, which is a compound of Applicant’s instantly claimed formula (II), in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole.
Therefore, claims 1-3, 9-14 and 17-20 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
5.	Claims 1-3, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriconi et al. (WO 2009/050258 A1; 2009, cited by Applicant on the 06/04/20 IDS) in view of Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS) and Janeway et al. (“The Complement System and Innate Immunity”, Immunobiology: The Immune System in Health and Disease, 5th Edition, 2001).
Moriconi et al. teaches compounds that function as inhibitors of C5a complement fraction and the chemotactic activation induced therefrom, which have the chemical structure of formula (I)
    PNG
    media_image2.png
    93
    188
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, in which X is a heteroatom selected from S, O or N; Y is H or a residue selected from, e.g., linear or branched C1-C4 alkyl, halo-C1-C3-alkyl, etc.; and Z is a heteroaryl ring selected from, e.g., unsubstituted tetrazole (p.3, l.25-26; p.4, l.3-26). Moriconi et al. teaches that the most preferred compound of formula (I) is N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine (p.5, l.17-18; Ex.2, p.12, l.25-p.13, l.29). Moriconi et al. teaches that the compounds may be formulated into a pharmaceutical composition with a pharmaceutically acceptable excipient and/or diluent for therapeutic use (p.7, l.16-24). Moriconi et al. teaches that the C5a inhibitory function of the disclosed compounds makes them particularly useful in the treatment of diseases that involve the activation and infiltration of neutrophils, e.g., psoriasis, ulcerative colitis, etc., and further teaches that the compounds are effectively administered at a daily dose of from 1-1500 mg, optionally divided in multiple administrations (p.6, l.30-p.7, l.15; p.7, l.25-8). Moriconi et al. provides experimental evidence demonstrating the C5a inhibitory effects of N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine on chemotaxis of polymorphonucleate leukocytes 
Moriconi et al. differs from the instant claims only insofar as it does not explicitly teach administration of the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine for treating chemotherapy-induced iatrogenic pain (claim 1), particularly allodynia associated therewith (claim 2), and further wherein the chemotherapy that induces the iatrogenic pain is, e.g., a taxane, such as paclitaxel (claims 12-13, 19-20).
Xu et al. teaches that CIPN, particularly that caused by paclitaxel, is a debilitating and painful side effect of cancer chemotherapy (abstract). Xu et al.  teaches an experimental study of WT rats administered paclitaxel, which induced CIPN, and then administered a C3aR antagonist (SB 290157) or C5aR antagonist (W-54011) intrathecally, which was effective to alleviate paclitaxel-induced mechanical allodynia (abstract; Fig.1). Xu et al. further teaches that paclitaxel administration activated C3b complement in the serum, noting the presence of both C3b and the C3b degradation product iC3b therein (abstract; Fig.2). 
Janeway et al. teaches that the complement system is composed of distinct plasma proteins that react with one another to opsonize pathogens and induce a series of inflammatory responses that help to fight infection (p.1, para.2). Janeway et al. teaches that there are three distinct pathways through which complement can be activated, one of which is the alternative pathway (p.1, para.4; Fig.2.7, p.1). Janeway et al. teaches that the alternative pathway of complement activation is initiated through spontaneous hydrolysis of C3, and results in the form of the C3b,Bb convertase and inactive C3b (iC3b) (Section 2-9, p.6-8). Janeway et al. teaches that C3b then binds to C3b,Bb to form the active C5 convertase C3b2,Bb, after which C5 binds to the C3b component of this C5 convertase enzyme and is then cleaved by Bb to form complement fragments C5a (an inflammatory mediator) and C5b (Section 2-10, p.8-9; Fig.2.19, p.9). Janeway et al. teaches that small complement fragments C3a, C4a and C5a produce local inflammatory responses (Section 2-12, p.10-11). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Moriconi’s C5aR inhibitor N-{4-[(1R)-1-prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Moriconi’s C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine for the effective treatment of paclitaxel-induced mechanical allodynia, in light of Xu’s teachings and further evidenced by Janeway’s teachings. 
In claim 3, Applicant further limits the C5aR inhibitor to a (R)-4-(heteroaryl)phenylethyl compound.
In claims 9-10 and 17-18, Applicant defines the (R)-4-(heteroaryl)phenylethyl compounds of formula (II) as the C5aR inhibitor.
In claim 11, Applicant further defines the (R)-4-(heteroaryl)phenylethyl C5aR inhibitor as N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine.
Moriconi et al. clearly teaches the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine, which is a compound of Applicant’s instantly claimed formula (II), in which X is S, Y is trifluoromethyl, and Z is unsubstituted tetrazole.

As established above, the teachings of Xu et al. establish the efficacious treatment of paclitaxel-induced mechanical allodynia using a C5aR antagonist. 
In claim 14, Applicant recites administration of a pharmaceutical composition comprising the C5aR inhibitor with “at least a pharmaceutically acceptable excipient”. 
Moriconi et al. clearly establishes that the disclosed C5aR inhibitors are suitable for administration in the form of a pharmaceutical composition with a pharmaceutically acceptable excipient and/or diluent. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-3, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 8,133,911 B2. 

    PNG
    media_image2.png
    93
    188
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, in which X is a heteroatom selected from S, O or N; Y is H or a residue selected from, e.g., linear or branched C1-C4 alkyl, halo-C1-C3-alkyl, etc.; and Z is a heteroaryl ring selected from, e.g., unsubstituted tetrazole (patent claims 1-3), as well a synthetic process therefor (patent claim 9), and further provides for an embodiment in which the compound is in a therapeutically effective amount as part of a pharmaceutical composition with at least one pharmaceutically acceptable excipient and/or diluent (patent claim 6). ‘911 recites the compound N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine as a specific embodiment of the general structure (patent claim 5). ‘911 further recites the use of such compounds for the treatment of diseases involving C5a induced chemotaxis, such as psoriasis or injury caused by ischemia and reperfusion (patent claims 7-8, 10).
In claim 1, Applicant recites “[a] method of preventing and/or treating chemotherapy-induced iatrogenic pain” via “administering a therapeutically effective amount of a C5aR inhibitor to a subject in need thereof”.
In claims 12-13 and 19-20, Applicant defines the origin of the chemotherapy-induced iatrogenic pain as that which results from, e.g., taxanes, such as paclitaxel.
In claim 2, Applicant further defines an effect of the method of claim 1 to “prevent[s] and/or treat[s] allodynia associated to chemotherapy-induced iatrogenic pain”.
In claim 3, Applicant further limits the C5aR inhibitor to a (R)-4-(heteroaryl)phenylethyl compound.
In claims 9-10 and 17-18, Applicant defines the (R)-4-(heteroaryl)phenylethyl compounds of formula (II) as the C5aR inhibitor.
In claim 11, Applicant further defines the (R)-4-(heteroaryl)phenylethyl C5aR inhibitor as N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine.
‘911 teaches the administration of Applicant’s instantly claimed and elected C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine to a subject in need of prevention of chemotherapy-induced iatrogenic pain because (i) any subject is in need of prevention of 
This is a nonprovisional nonstatutory double patenting rejection.

7.	Claims 1-3, 9-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 8,133,911 B2 in view of Xu et al. (“Role of Complement in Paclitaxel-Induced Peripheral Neuropathy”, ASA Abstracts, 22 October 2017, cited by Applicant on the 06/04/20 IDS) and Janeway et al. (“The Complement System and Innate Immunity”, Immunobiology: The Immune System in Health and Disease, 5th Edition, 2001).
‘911 recites compounds of the structure 
    PNG
    media_image2.png
    93
    188
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt thereof, in which X is a heteroatom selected from S, O or N; Y is H or a residue selected from, e.g., linear or branched C1-C4 alkyl, halo-C1-C3-alkyl, etc.; and Z is a heteroaryl ring selected from, e.g., unsubstituted tetrazole (patent claims 1-3), as well a synthetic process therefor (patent claim 9), and further provides for an embodiment in which the compound is in a therapeutically effective amount as part of a pharmaceutical composition with at least one pharmaceutically acceptable excipient and/or diluent (patent claim 6). ‘911 recites the compound N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine as a specific embodiment of the general structure (patent claim 5). 
In the ‘911 disclosure, the patentee clearly identifies the function of the recited compounds as C5aR inhibitors (see, e.g., col.2, l.49-52, 56-58).
‘911 differs from the instant claims only insofar as it does not explicitly teach administration of the C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine for treating chemotherapy-induced iatrogenic pain (claim 1), particularly allodynia associated therewith (claim 2), and further wherein the chemotherapy that induces such pain is, e.g., a taxane, such as paclitaxel (claims 12-13, 19-20).
Xu et al. teaches that CIPN, particularly that caused by paclitaxel, is a debilitating and painful side effect of cancer chemotherapy (abstract). Xu et al.  teaches an experimental study of WT rats administered paclitaxel, which induced CIPN, and then administered a C3aR antagonist (SB 290157) or C5aR antagonist (W-54011) intrathecally, which was effective to alleviate paclitaxel-induced mechanical allodynia (abstract; Fig.1). Xu et al. further teaches that paclitaxel administration activated C3b complement in the serum, noting the presence of both C3b and the C3b degradation products iC3b therein (abstract; Fig.2). 
Janeway et al. teaches that the complement system is composed of distinct plasma proteins that react with one another to opsonize pathogens and induce a series of inflammatory responses that help to fight infection (p.1, para.2). Janeway et al. teaches that there are three distinct pathways through which complement can be activated, one of which is the alternative pathway (p.1, para.4; Fig.2.7, p.1). Janeway et al. teaches that the alternative pathway of complement activation is initiated through spontaneous hydrolysis of C3, and results in the form of the C3b,Bb convertase and inactive C3b (iC3b) (Section 2-9, p.6-8). Janeway et al. teaches that C3b then binds to C3b,Bb to form the active C5 convertase C3b2,Bb, after which C5 binds to the C3b component of this C5 convertase enzyme and is then cleaved by Bb to form complement fragments C5a (an inflammatory mediator) and C5b (Section 2-10, p.8-9; Fig.2.19, p.9). Janeway et al. teaches that small complement fragments C3a, C4a and C5a produce local inflammatory responses (Section 2-12, p.10-11). 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ‘911 C5aR inhibitor N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine for the effective treatment of paclitaxel-induced mechanical allodynia, in light of Xu’s teachings and further evidenced by Janeway’s teachings. 
In claim 3, Applicant further limits the C5aR inhibitor to a (R)-4-(heteroaryl)phenylethyl compound.
In claims 9-10 and 17-18, Applicant defines the (R)-4-(heteroaryl)phenylethyl compounds of formula (II) as the C5aR inhibitor.
In claim 11, Applicant further defines the (R)-4-(heteroaryl)phenylethyl C5aR inhibitor as N-{4-[(1R)-1-(1H-tetrazol-5-yl)ethyl]phenyl}-4-(trifluoromethyl)-1,3-thiazol-2-amine.

In claims 12-13 and 19-20, Applicant specifies that the chemotherapy-induced iatrogenic pain is induced by, e.g., a taxane, particularly wherein the taxane is paclitaxel. 
As established above, the teachings of Xu et al. establish the efficacious treatment of paclitaxel-induced mechanical allodynia using a C5aR antagonist. 
In claim 14, Applicant recites administration of a pharmaceutical composition comprising the C5aR inhibitor with “at least a pharmaceutically acceptable excipient”. 
‘911 clearly provides for the claimed C5aR inhibitors in the form of a pharmaceutical composition with a pharmaceutically acceptable excipient and/or diluent. 
This is a nonprovisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-3, 9-14 and 17-20 is proper.
Claims 4-8 and 15-16 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 3, 2022